DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Alternative Names
CD226 is also commonly known as DNAM-1 (see, e.g., Zhang et al., J. Exp. Med. 212(12):2165, 2015, cited in the IDS filed 1/29/20).

Claim Interpretation
Claim 14 recites treatment by administration of an effective amount of the anti-human CD226 antibody of claim 3. This claim is being interpreted as limited to administration of the antibody itself as opposed to administration of an encoding polynucleotide(s) that then leads to in vivo expression of the antibody.  This interpretation is consistent with the specification, for example, at p. 14, lines 14-18, and paragraph bridging pp. 16-17.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to product of nature without significantly more. The claim(s) recite(s) a mammalian cell capable of expressing the anti-human CD226 antibody of claims 3. This judicial exception is not integrated into a practical application because the mammalian cell is only required to be “capable of expressing” the antibody, which means that reads on virtually any mammalian cell, as long as the cell is capable of being transfected or transformed with an appropriate encoding polynucleotide. Mammalian cells are products of nature. Further, even if the cell were able to produce an anti-CD226 antibody, the claim encompasses an animal generically immunized with human CD226 and inherently having then cells capable of producing CD266. This method also in vivo and the recovery does not add specifically more, is routine and generic, lacking any specific method steps. This rejection could be obviated by specifying that the cell is isolated, for example, and also that it expresses the anti-human CD226 antibody instead of merely being “capable” of expressing the antibody. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 8, 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a process for producing an anti-human CD226 antibody comprising cultivating a mammalian cell comprising a DNA molecule comprising a polynucleotide encoding the an antibody heavy and light chain of SEQ ID NO:9 and 10, or a polynucleotide having the sequence of SEQ ID NO:11 and 12 or comprising two DNA molecules with the first comprising a polynucleotide having the sequence of SEQ ID NO:11 and the second having the sequence of SEQ ID NO:12 , does not reasonably provide enablement for wherein the DNA molecule comprises only a polynucleotide encoding only a heavy or light chain or having the sequence of SEQ ID NO:11 or 12.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The claims are drawn to producing an anti-human CD226 antibody. There are two enablement issues: One for claims 7 and 8 because the mammalian cell in claim 7 is only 
	Claims 7 and 8 depend from claim 6 which encompasses nearly any mammalian cell. A mammalian cell if properly transduced or transfected is capable of expressing not only an anti-human CD226 antibody but a wide variety of proteins. However, claim 7 and 8 require an anti-human CD226 antibody be produced. There is no limitation in claim 7 for the cell that leads to the production of the antibody, that is, no polynucleotide(s) encoding the heavy and light chains thereof or encoding a single chain antibody that binds human CD226. There is no expression vector comprising said polynucleotide(s). A cell cannot produce a protein for which it comprises no encoding polynucleotide.  Therefore, a mammalian cell which may be capable of producing an anti-human CD226 antibody is, nevertheless, unable to produce the antibody if there is nothing within it to encode the antibody.
 For claims 11 and 12, the means of production (claim 11) requires cultivating a mammalian cell that comprises a polynucleotide encoding only the heavy chain (HC, SEQ ID NO:11) or the light chain (LC, SEQ ID NO:12).  While it is accepted that both the HC and LC together can join to form a functional antigen-binding region, this is not the case for only one of the chains (e.g., Lamminmaki et al., J. Biol. Chem. 276:36687-94, 2001). For an antibody, it is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework (FR) sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites. Lamminmaki et al. (supra) showed with the crystallographic structure of an anti-estradiol antibody complex that although CDRH3 played a predominant role in antibody binding, all CDRs in the light chain made direct contact with the antigen (p. 36693, col. 2, first two paragraphs). Neither the specification nor the prior art provide guidance or direction sufficient to enable production of the required anti-human CD226 antibody using only a heavy or light chain. There are no working examples of an antibody comprising SEQ ID NO:11 or 12 but not both. The skilled artisan would not be able to practice the process of claim 11 nor have a reasonable expectation of successfully making the antibody of claim 12.


Claims 6 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an isolated mammalian cell, does not reasonably provide enablement for an in vivo mammalian cell.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Claim 10 is drawn to a mammalian cell comprising a DNA molecule of claim 9, encompassing a broad genus of transfected or transduced cells. Claim 6 is merely drawn to a mammalian cell capable of expressing a particular protein. The mammalian cell is not limited to one which is isolated, even though the specification discusses a variety of “host” cells in which the encoded protein can be produced (p. 13, lines 28-30), the use of which were routine and well known. However, it is stated in the specification on p. 13, lines 24-25, that the protein may be expressed in a “host organism either as episomes or as an integral part of the host chromosomal DNA.” Because the claims refers to “mammalian cell”, which is not limited to an isolated cell, the claims read on gene therapy, for which the claims are not enabled. Gene therapy is unpredictable and has no support in the prior art for its wide application.  There is insufficient guidance or direction in the specification to allow the skilled artisan to use an in vivo cell as claimed with a reasonable expectation of success and without undue experimentation. Carvalho et al. (Frontiers Med. 4:182, 18 pages, Oct. 2017) discusses the history of gene therapy, and discusses that both viral vectors and transgene products may cause dire immune response reactions (paragraph bridging pp. 10-11). Also the induction of tumor formation may result from gene vector integration into the patient genome (p. 11, col. 1, fourth full paragraph). It is stated (p. 12, col. 1, 5th paragraph), “One of the biggest issues preventing candidate GTMPs from reaching further development phases is the low efficacy/treatment failure likely related to poor transduction rate (84, 107).”  It is concluded (p. 15, paragraph bridging cols. 1-2), “A comprehensive understanding of GTMP drug development challenges is critical when designing development programs and obtaining marketing authorization. Careful choice of vector is fundamental in effective gene delivery in addition to overcoming immunogenic and oncogenic safety issues and the recurrently observed poor efficacy.” The specification does not teach what type of vector would introduce the claimed nucleic acid into the cell or in what quantity and n vivo mammalian cell comprising the DNA of claim 9 or expressing the antibody of claim 3 is not enabled.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibuya et al. (Immunity, 4:573-581, Jun.1996).
Shibuya et al. teaches anti-DNAM-1 antibody DX11, which binds human DNAM-1.  This was shown by its binding to peripheral blood cells from healthy human donors (Fig. 2 and p. 579, col. 2, first paragraph) as well as human-derived Colo-205 cells (Fig. 6). The antibody was made by fusing the SP2/0 melanoma cell line with splenocytes from immunized mice to produce hybridomas (p. 577, col. 2, last paragraph). The antibody was necessarily recovered from the cultivated hybridoma for use in the assays.


Claim(s) 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bottino et al. (J. Exp. Med. 198:557-567, 2003, cited in the IDS filed 1/29/20).
Bottino et al. (J. Exp. Med 2003, cited in the IDS filed 1/29/20) teaches production of anti-DNAM-1 monoclonal antibodies generated by immunization of mice with target cells. Antibodies were recovered and screened for inhibiting NK-mediated cytotoxicity against the immunizing target cells (p. 558, col. 1, second paragraph, and p. 564, col. 1, middle). The 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11,059,888 B2 is cumulative with Shibuya et al. (Immunity, 4:573-581, Jun.1996,  supra, with Shibuya also being an author thereof) relied upon above for teaching anti-human DNAM-1 antibodies which inhibit the binding of DNAM-1 to its ligand (e.g., col. 4, lines 61-67 and col. 6, lines 61-65). It is taught that a claimed DNAM-1 antibody is effective to treat graft-versus-host disease (e.g., Example 10). The antibodies of US 11, 059,888 do not have the same sequence as the antibody of instant claim 1 (Fig. 1).
Stein et al. (Human Antibodies, 25(3-4):111-119, 2017) discusses the role of DNAM-1 in a variety of disease and the potential for agonistic and antagonistic DNAM-1 antibodies in the treatment of certain diseases (section 3.)  This references teaches the potential of DNAM-1 antibodies, as well as the complexity of the role of DNAM-1 in various diseases.
Bottino et al. (Frontiers Immunol. 5(56):1-11, 2014, cited in the IDS filed 10/4/19) supports the treatment of cancer using agonistic DNAM-1 antibodies (see especially, p. 3, paragraph bridging cols. 1-2).
Okumura et al. (Immunodiagnosis Immunother. 36(3):135-139, Jun. 2017) teaches the production of five anti-human DNAM-1 monoclonal antibodies produced by immunizing mice with lymphocytes transfected to express human DNAM-1, then with chimeric fusion proteins comprising the extracellular domain of DNAM-1 fused to the Fc domain of human IgG, after which the mouse lymph node cells were fused with myeloma cells SP2/O (p. 135, col. 2, last paragraph). There is no information on the specific sequences of the antibodies produced, and it appears because the focus of Okumura et al. was on the inhibition of graft versus host disease and inhibition of CD8+ Tcell and NK cell cytotoxicity (p. 135, col. 1, second paragraph, and p. 138, col. 2, first full paragraph) that these antibodies do not anticipate or make obvious the instant claims drawn to antibodies comprising the CDRs of SEQ ID NO:1-6. Nevertheless, Okumura et al. is cumulative with the references relied upon above for teaching mammalian cells .

Allowable Subject Matter
Claims 1-4, 9, 13 and 14 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        November 23, 2021